DETAILED ACTION

1. It is hereby acknowledged that 16/809694 following papers have been received and placed of record in the file: Amendment date 06/14/21.  

2.	 Claims 21-40 are presented for examination. Claims 21, 28, 35 are being amended.  

Response to Arguments
3.  Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 21-41 are rejected under 35 U.S.C. §103 as being unpatentable over Cook et al. (US 2012/0058727 A1)in view of Newham et al(US 2014/0029701A1) ,     

Regarding claim 21, Cook teaches a method, comprising:
at a first wireless audio output device:
listening, on a first piconet, for an audio packet transmitted by a source device;  (see Cook paragraphs [0032], [0034],[0040]  explains a audio data and stream, listening on piconet1 after SNK-1 connect to SRC, as well as audio information packet, Fig. 4 & 5) listening, on the first piconet, for a packet transmitted by a second wireless audio output device on the first piconet; (see Cook paragraphs [0036],[0037]  explains acknowledgment packet on same channel during idle period, and changes radio mode rx/tx other than piconet2)   
determining whether the first wireless audio output device and the second wireless audio output device received the audio packet,(see paragraph [0037] ,[0039],[0040] explains rx and tx for SNk-1 and SNK-2 of ACK) as wherein the determining whether the second audio output device 
when one of the first or second wireless audio output devices did not receive the audio packet, tuning to a second piconet. (see Cook paragraph [0027],[0039] ,[0041],[0042] explains SNC retransmit if missing piconet2, Fig.6 and 7 further show similar procedure) 
Cook alone does not teach this limitation however combined with analogous art Newham teaches wherein at least the first piconet and the second piconet overlap to form a scatternet (see Newham paragraph [0033] explains multiple interconnected piconets  to be scatternets).   	
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Cook with Newham’s frame sync across multiple channels.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve audio quality in piconet or scatternet(see paragraph [0004])  																	
Regarding claim 22, the modified Cook taught the method of claim 21, as described above. The modified Cook  further teaches comprising:
when the first wireless audio output device did not receive the audio packet, transmitting, via the second piconet, a request to the second wireless audio output device for the audio packet.(see Cook paragraph [0046] explains SNK-1 not successful and nack for retransmission)  

Regarding claim 23, the modified Cook taught the method of claim 22, as described above. The modified  Cook  further teaches comprising:


Regarding claim 24, the modified Cook taught the method of claim 21, as described above. The modified Cook further teaches comprising:
when the second wireless audio output device did not receive the audio packet, transmitting, via the second piconet, a transmission comprising the audio packet.(see paragraph [0042] explains SNK-2 does not receive audio information packet but SNK-1 does, [0044] retransmission of audio information)  

Regarding claim 25, the modified Cook taught the method of claim 21, as described above. The modified Cook  further teaches wherein the listening on the first piconet for the audio packet comprises listening for a transmission attempt and at least one retransmission attempt by the source device.(see paragraph [0041], [0042], [0050] explains retransmission audio information based on ack for SNK-1 and SNK-2)  

Regarding claim 26,  the modified Cook taught the method of claim 21, as described above. The modified     Cook  further teaches wherein the listening on the first piconet for the audio packet and the packet occurs during a single slot in a transmission schedule.(see Fig.5 and 7 slot N, paragraph [0038],[0040],[0046] explains slot N for acknowledgment  and audio information packet)  



Regarding claim 28, Cook teaches a first wireless audio output device, comprising:
a transceiver configured to listen, on a first piconet, for an audio packet transmitted by a source device and listen, on the first piconet, for a packet transmitted by a second wireless audio output device on the first piconet; (see Cook paragraphs [0032], [0034],[0040]  explains a audio data and stream, listening on piconet1 after SNK-1 connect to SRC, as well as audio information packet, Fig. 4 & 5)  and
a processor configured to determine whether the first wireless audio output device and the second audio output device received the audio packet, (see paragraph [0037] ,[0039],[0040] explains rx and tx for SNk-1 and SNK-2 of ACK)  wherein the processor determines whether the second audio output device received the audio packet based on at least the packet and, (see Cook paragraph [0039] ,[0042],[0044] explains successful information and nack for SNK-2)  when one of the first or second wireless audio output devices did not receive the audio packet, tune the transceiver to a second piconet. (see Cook paragraph [0027],[0039] ,[0041],[0042] explains SRC retransmit on piconet2 if missing, Fig.6 and 7 further show similar procedure)
Cook alone does not teach this limitation however combined with analogous art Newham teaches wherein at least the first piconet and the second piconet overlap to form a scatternet (see Newham paragraph [0033] explains multiple interconnected piconets  to be scatternets).   	


Regarding claim 29, the modified Cook taught the first wireless audio output device of claim 28, as described above. The modified Cook  further teaches wherein, when the first wireless audio output device did not receive the audio packet, the transceiver is configured to transmit, via the second piconet, a request to the second wireless audio output device for the audio packet. (see Cook paragraph [0046] explains SNK-1 not successful and nack for retransmission)  

Regarding claim 30,  the modified Cook taught the first wireless audio output device of claim 29, as described above. Cook  further teaches wherein, the transceiver is further configured to listen, on the second piconet, for a transmission by the second wireless audio output device comprising the audio packet. (see Cook paragraph [0032],[0034], [0040],[0041] explains audio information packet successful to SNK-2 and SNK-1 from SRC on piconet2)

Regarding claim 31, the modified Cook taught the first wireless audio output device of claim 28, as described above. The modified Cook  further teaches wherein, when the second wireless audio output device did not receive the audio packet, the transceiver is further configured to transmit, via the second piconet, a transmission comprising the audio packet. (see paragraph [0042] 


Regarding claim 32, the modified Cook taught the first wireless audio output device of claim 28, as described above. The modified Cook  further teaches wherein the transceiver listening on the first piconet for the audio packet comprises listening for a transmission attempt and at least one retransmission attempt by the source device. (see paragraph [0041], [0042], [0050] explains retransmission audio information based on ack for SNK-1 and SNK-2)  

Regarding claim 33, the modified Cook taught the first wireless audio output device of claim 28, as described above. The modified Cook  further teaches wherein the transceiver listening on the first piconet for the audio packet and the packet occurs during a single slot in a transmission schedule. (see Fig.5 and 7 slot N, paragraph [0038],[0040],[0046] explains slot N for acknowledgment  and audio information packet)  

Regarding claim 34, the modified Cook taught the first wireless audio output device of claim 28, as described above. Cook  further teaches wherein the packet comprises an acknowledgement that the second wireless audio output device received the audio packet. (see Cook paragraph [0037],[0038] explains SNK-2 sending ack packet for acknowledgment)  

Regarding claim 35, Cook teaches a method, comprising:

listening, during a first slot of a schedule, for an audio packet transmitted by the source device on the first piconet; (see Cook Fig.5 and 7 slot N, paragraph [0038],[0040],[0046] explains slot N for acknowledgment  and audio information packet to SNK-2)  
listening, during the first slot of the schedule, for a first packet transmitted by the second wireless audio output device on the first piconet; (and see paragraph [0038],[0040] slot N for SNK-2 to acknowledge reception)
when the first wireless audio output device receives the audio packet and the first packet indicates the second wireless audio output device received the audio packet, transmitting, during a second slot of the schedule, an acknowledgement to the source device via the first piconet.(see paragraph [0040] explains both SNK-2 and SNK-1 both successfully receive audio information packet in slot N, using slot N+1 ACK packet is send)   
Cook alone does not teach this limitation however combined with analogous art Newham teaches wherein at least the first piconet and the second piconet overlap to form a scatternet (see Newham paragraph [0033] explains multiple interconnected piconets  to be scatternets).   	
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Cook with Newham’s frame sync across multiple channels.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve audio quality in piconet or scatternet(see paragraph [0004])

Regarding claim 36, the modified Cook taught the method of claim 35, as described above.  The modified Cook  further teaches further comprising:
when the first wireless audio output device does not receive the audio packet or the first packet indicates the second wireless audio output device did not receive the audio packet, transmitting, during the second slot of the schedule, a negative acknowledgement to the source device via the first piconet. (see Cook paragraph [0042] explains SNK-2 does not receive audio info packet thus SNK-1 does not receive ACK[0044] explains SNK-1 and SNK-2 do not receive audio information packet, slot N+1 indicating failure, SRC may re-transmit)  

Regarding claim 37, the modified  Cook taught the method of claim 36, as described above.  The modified Cook  further teaches further comprising:
listening, during a third slot of the schedule, for a retransmission of the audio packet by the source device on the first piconet; (see Cook paragraph [0041]explains retransmission on subsequent slot) and
listening, during the third slot of the schedule, for a second packet transmitted by the second wireless audio output device on the first piconet. (see Cook paragraph [0041]-[0043], explains retransmission on subsequent slot which is seen as a second packet, and goes thru procedure again)  

Regarding claim 38, the modified Cook taught the method of claim 35, as described above. The modified Cook further teaches further comprising:


Regarding claim 39,  the modified  Cook taught the method of claim 38, as described above. The modified Cook further teaches further comprising:
when the first wireless audio output device has not received the audio packet during any of the slot for the transmission attempt or the one or more slots for the retransmission attempts, transmitting, via the second piconet, a request to the second wireless audio output device for the audio packet. (see Cook paragraph [0046],[0051] explains SNK-1 not successful and nack for retransmission)  

Regarding claim 40, the modified Cook taught the method of claim 38, as described above. The modified Cook further teaches further comprising:
when the second wireless audio output device did not receive the audio packet, transmitting, via the second piconet, a transmission comprising the audio packet. (see Cook paragraph [0027],[0039] ,[0041],[0042] explains SRC on piconet2 retransmit if missing audio information packet)

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD A SMARTH whose telephone number is (571)270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.